Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on November 29, 2021 is acknowledged.  Applicants’ additional election of those species of a photocurable silane, or hydrolysate or condensate thereof, bearing substituents comprising carbon-carbon multiple bonds in the reply received on March 30, 2022 is further recognized.
Claims 12-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods of using the product(s) encompassed within claims 1-11, there being no allowable generic or linking claim. 
	Applicant contends that claims 1-3 and 6-11 read on “an” (the?) elected species.  This is only true to the extent that they embrace mixtures of an organosilicon compound featuring both the group recited in that claim, but also an organosilicon compound containing a residue with a carbon-carbon double bond.  For instance, claim 6 reads on the elected species only where the composition comprises (i) a silane bearing epoxide groups and a silane bearing carbon-carbon double bonds or (ii) a polysiloxane derived from the aforementioned silanes that contains both of the aforementioned types of structural attributes with the caveat that claim 6 doesn’t actually require the silicon-containing compound(s) to contain an epoxide group but, rather, stipulates that, where one is present, it is one of those outlined in lines 3 and 4 of the claim.)  A similar assessment applies to claims 7-10.
	It is not clear why Applicant would regard claims 1-3 and 6-11 as reading on the elected species, but not claims 4 and 5.  Again, these would also read insofar as the composition contained a mixture of a silane featuring carbon-oxygen multiple bonds (claim 4) or a silane featuring carbon-nitrogen multiple bonds (claim 5) and also a silane comprising carbon-carbon multiple bonds.  Alternatively, a composition comprising a polysiloxane containing either of those pairs would read on the elected species.  Like claims 6-10, neither claim 4 or 5 actually requires the presence of the type of organic moiety defined therein as they merely outline permutations of the moiety where present.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kärkkäinen et al., WO 2016/146896.
	See Example 1 where there is disclosed the preparation of a polysiloxane coating material derived from a combination of methacryloxypropyltrimethoxysilane correlating with the elected species, methyltriethoxysilane and phenyltrimethoxysilane correlating with silanes adhering to formula (2) in claim 2, 1,2-bis(triethoxysilyl)ethane correlating with silanes adhering to formula (3) in claim 2, and glycidoxypropyltrimethoxysilane.  The co-condensation product of this example, as well as that of each of the others, is photocurable.  Page 32, line 31 through page 4, line29 disclose methods of application of the coating material and UV cure.
	Concerning claims 5-10, Applicant is reminded once more that these claims don’t mandate the presence of the groups that are contemplated therein but, instead, define what groups may embody the organic group that is mentioned.  The organic group is, however, not designated as a required structural attribute by any of those claims.
	Concerning claim 11, the entirety of the description,
“wherein the composition is a photocurable silicon-containing resist underlayer film-forming composition for forming a silicon-containing resist underlayer film that is cured by ultraviolet irradiation and serves as an intermediate layer between a resist film and an organic underlayer film on a substrate in a lithographic process for producing a semiconductor device”


is essentially recites an intended use.  Therefore, the scope of claim 11 is effectively the same as that of claim 1.  Moreover, the polymers exemplified in the reference, inasmuch as they are obtained from precursors complying with the structural descriptions associated with formulae (1) to (3) in claims 1 and 2, are capable of fulfilling the role set forth in claim 11 given their structural resemblance to the claimed siloxane polymers/silane precursors.  

	In the previous Office communication dated March 16, 2022 at page 4, the Examiner noted that claims 1 to 11 are tantamount to silane- or polysiloxane compound claims given that they are the only required component of the claimed composition.  Hence, any disclosure that teaches an alkoxysilane, acyloxysilane, halosilane, or polysiloxane obtainable from one or more of these, and contains ethylenically-unsaturated substituent groups would represent a foundation for rejection of the claims.  Accordingly, the number of anticipatory references would number in the hundreds or thousands.
	Tsuchiya et al., U.S. Patent Application Publication No. 2006/0024980 is cited as being an additional anticipatory reference noteworthy for its description of photocurable coating compositions derived from silanes comparable to those defined by formulae (1) to (3) in instant claims 1 and 2.  See the abstract, the Examples, and paragraph [0153].  In the name of brevity, and with the expectation that Applicant will immediately realize the unpatentability of their claims upon considering the Examiner’s analysis, no formal statement of rejection over this document will be proffered at the present time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 2, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765